MEMORANDUM**
Respondent’s motion for summary disposition in part and motion to dismiss in part are granted. Respondent’s motion for summary disposition is granted with regard to petitioner Juan Carlos Villada-Garabay because the questions raised by the petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, the petition for review with regard to Juan Carlos Villada-Garabay is denied. See 8 U.S.C. § 1229b(b)(1)(D).
Further, we have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction with regard to Jose Villada-Cabrera, and we *628conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction with regard to petitioner Jose Villada-Cabrera is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART and DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.